      Case 4:19-cv-04682 Document 56-3 Filed on 01/15/21 in TXSD Page 1 of 1




                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

 NACHAIYA KAMA,                                  §
                                                 §
           Plaintiff,                            §
                                                 §        C.A. NO. 4:19-cv-4682
 v.                                              §
                                                 §        (JURY TRIAL DEMANDED)
 TIRR MEMORIAL HERMANN,                          §
                                                 §
           Defendant.                            §

                                             ORDER

         Before the Court is Memorial Hermann’s Second Motion to Compel Plaintiff’s Deposition.

After consideration of said Motion, it is ORDERED that the Motion is hereby GRANTED.

         Plaintiff is hereby ORDERED to sit and appear for her deposition by oral examination on

February 3, 2021, at the United States District Courthouse at 515 Rusk Street, Houston, Texas

77002.



         Signed on this ____________day of __________________, 2020.



                                        KENNETH M. HOYT
                                        UNITED STATES DISTRICT JUDGE




4850-8468-2710.1 070168.1067
